this court's sole discretion, Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (1991), and it is petitioners' burden to
                   demonstrate that our extraordinary intervention is warranted.          Pan v.
                   Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                   Writ relief is typically available only when there is no plain, speedy, and
                   adequate remedy in the ordinary course of law, NRS 34.170; NRS 34.330;
                   Inel Game Tech., 124 Nev. at 197, 179 P.3d at 558, and generally, an
                   appeal is an adequate legal remedy precluding writ relief.     Pan, 120 Nev.
                   at 224, 88 P.3d at 841.
                               Having considered the petition, we are not persuaded that our
                   intervention is warranted at this time. NRAP 21(b)(1); Pan, 120 Nev. at
                   228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at 851. Specifically,
                   petitioners have an adequate legal remedy in the form of an appeal. Pan,
120 Nev. at 224, 88 P.3d at 841. Accordingly, we
                               ORDER the petition DENIED.'



                                                                                               J.
                                                                Parraguirre


                                                                                               J.
                                                                Douglas




                         'In light of this order, we deny petitioners' motion for a stay as moot.


SUPREME COURT
       OF
    NEVADA
                                                         2
(0)1947A    40.,
                     cc:   Hon. Jessie Elizabeth Walsh, District Judge
                           Carroll, Kelly, Trotter, Franzen, & McKenna
                           Christiansen Law Offices
                           Jimmerson Hansen
                           Schuering Zimmerman & Doyle LLP
                           Eighth District Court Clerk




SUPREME COURT
       OF

     NEVADA
                                                         3
(0) 1947A 44S7   '